Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 21-24, 27-28, (8/19/2022), and new claims 39-53, (8/19/2022), are under consideration by the Examiner.
	Claims 1-20, 25-26 and 28 have been canceled.

3.	Receipt of Applicant's arguments and amendments filed on 8/19/2022 is acknowledged.
  
4.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 8/19/2022:
(i)	the rejection of claim 25, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (a new matter rejection);  
(ii)	the rejection of claims 21-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement;
(iii)  	the rejection of claims 21-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph;
(iv)  	the provisional rejection of claims 21-28 under 35 U.S.C. 101 as claiming the same invention as that of claims 21-28 of co-pending Application No. 17/320779;
(v)  	the rejection of claims 21-28 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,696,724; and
(vi) the rejection of claims 21-28 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,352,403.

5.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Robert Underwood on 8/30/2022.

6.	The application has been amended as follows:

IN THE CLAIMS:

	Please cancel claims 29-38 without prejudice.

Claim 21. (Currently Amended) A cytokine comprising:
a) a first half-life extension domain, wherein the first half-life extension domain is polyethylene glycol, human serum albumin or a fragment thereof that binds neonatal Fc receptor (FcRn), an immunoglobulin Fc, or an antigen-binding portion of an antibody that binds to FcRn or to human serum albumin; 
b) an IL-2 polypeptide; and
c) an binding IL-2 blocking moiety, wherein the IL-2 blocking moiety comprises a ligand-binding domain or fragment of a cognate receptor for the IL-2 polypeptide or an antibody or antigen-binding fragment of an antibody that binds the IL-2 polypeptide; 
wherein the binding IL-2 blocking moiety is operably linked to the first half-life extension domain via a first linker, and wherein the IL-2 polypeptide is operably linked to the IL-2 blocking binding moiety via a second linker comprising a cleavable peptide.  

Claim 41. (Currently Amended) The cytokine of claim 21, wherein the IL-2 polypeptide comprises a naturally-occurring IL-2 polypeptide or a functional fragment thereof.  

Claim 42. (Currently Amended) The cytokine of claim 21, wherein the IL-2 polypeptide has attenuated IL-2- receptor activating activity at least 10 fold less than the IL-2 receptor activating activity of the polypeptide that comprises the IL-2 polypeptide that is produced by cleavage of the second linker comprising a cleavable linker.  

Claim 43. (Currently Amended) The cytokine of claim 21, wherein the IL-2 receptor activating activity is assessed by a CTLL-2 proliferation assay, a phosphor STAT ELISA, or HEK Blue receptor cell assay and by equal amounts, on a mole basis, of the IL-2 polypeptide and the cytokine.  

Claim 44. (Currently Amended) A cytokine comprising: 
a) a first half-life extension domain, wherein the first half-life extension domain is an immunoglobulin Fc; 
b) an IL-2 polypeptide; and
c) an IL-2 blocking moiety, wherein the IL-2 blocking moiety comprises a fragment of a cognate receptor for the IL-2 polypeptide; 
wherein the IL-2 blocking moiety is operably linked to the first half-life extension domain via a first linker, and wherein the IL-2 polypeptide is operably linked to the IL-2 blocking moiety via a second linker comprising a cleavable peptide.  

Claim 52. (Currently Amended) The cytokine of claim 44, wherein the IL-2 polypeptide has attenuated IL-2-receptor activating activity at least 10 fold less than the IL-2 receptor activating activity of the polypeptide that comprises the IL-2 polypeptide that is produced by cleavage of the second linker comprising a cleavable linker.  

Claim 53. (Currently Amended) The cytokine of claim 44, wherein the IL-2 receptor activating activity is assessed by a CTLL-2 proliferation assay, a phosphor STAT ELISA, or HEK Blue receptor cell assay and by equal amounts, on a mole basis, of the IL-2 polypeptide and the cytokine.   

7.	Claims 21-24, 27-28, and 39-53 are allowable.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646